NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




             United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted November 7, 2007*
                                    Decided June 25, 2008

                                            Before

                              MICHAEL S. KANNE, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐1294    

PERCY E. MOORE,                                      Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Western District of
                                                     Wisconsin.
       v.
                                                     No. 06‐C‐697‐S
FEDERAL BUREAU OF
INVESTIGATION,                                       John C. Shabaz, 
     Defendant‐Appellee.                             Judge.

                                          O R D E R

      Federal inmate Percy Moore tendered in the district court a civil complaint under the
Freedom of Information Act, see 5 U.S.C. § 552(a)(4)(B), claiming that the FBI unlawfully
withheld records from him and seeking to compel disclosure.  Screening the complaint
under 28 U.S.C. § 1915A(b), the district court dismissed the action with the explanation that


       *
             The appellees notified this court that they were never served with process in the
district court and would not be filing a brief or otherwise participating in this appeal.  After
examining the appellant’s brief and the record, we have concluded that oral argument is
unnecessary.  The appeal is submitted on the appellant’s brief and the record.  See FED. R.
APP. P. 34(a)(2).
No. 07‐1294                                                                                   Page 2

Moore’s complaint fails to state a claim because it does not allege that his requests for
information were “specific.”  Moore sought reconsideration of that judgment, which the
district court denied.  Moore appeals, and we vacate the judgment and remand for further
proceedings.

        We note at the outset that, although the district court’s order says that the dismissal
is “without prejudice,” the court’s entry of judgment under Federal Rule of Civil Procedure
58, along with its denial of Moore’s motion for reconsideration, show that the court is
“finished with the case.”  See Taylor‐Holmes v. Office of the Cook County Public Guardian, 503
F.3d 607, 609 (7th Cir. 2007); accord Hoskins v. Poelstra, 320 F.3d 761, 763‐64 (7th Cir. 2003). 
We proceed, then, to the merits.

        FOIA “generally contemplates a policy of broad disclosure of government
documents.”  Solar Sources, Inc. v. United States, 142 F.3d 1033, 1037 (7th Cir. 1998).  Under
the Act, “each agency, upon any request for records which (i) reasonably describes such
records and (ii) is made in accordance with published rules . . . shall make the records
promptly available to any person.”  5 U.S.C. § 552(a)(3)(A).  A reasonable description of
records is one that would allow an agency employee to locate the records “with a
reasonable amount of effort.”  Marks v. U.S. Dep’t of Justice, 578 F.2d 261, 263 (9th Cir. 1978).  
If the requesting person does not receive the records, the district court in the district where
he resides has jurisdiction to enjoin the agency from withholding agency records and to
order the production of any agency records improperly withheld.  See id. § 552(a)(4)(B); U.S.
Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 142 (1989). 

        Moore alleges that, six months prior to filing his complaint, he requested the
following information from the FBI: (1) records of electronic surveillance and warrantless
eavesdropping conducted by the Rockford Police Department, the FBI, the DEA, and the
CIA from 1991 through 2006; (2) documents concerning efforts by those agencies to drug or
“brainwash” Moore from 1991 through 2006; (3) reports from those agencies, written during
the same period, about Moore’s anti‐government book‐writing; and (4) reports of any
criminal investigations of Moore, particularly any reports of potential plea or cooperation
agreements.  He further alleges that the FBI did not timely respond to his requests and has
stalled by asking for further information. 

        Even after the Supreme Court’s decision in Bell Atlantic Corp. v. Twombly, 127 S. Ct.
1955 (2007), complaints in federal courts still are subject to the notice‐pleading standard of
Federal Rule of Civil Procedure 8(a).  Limestone Dev’t Corp. v. Village of Lemont, 520 F.3d 797,
803 (7th Cir. 2008); Airborne Beepers & Video, Inc. v. AT&T Mobility LLC, 499 F.3d 663, 667 (7th
Cir. 2007).  Notice pleading requires only that a complaint contain “enough facts to state a
claim that is plausible on its face.”  Bell Atlantic, 127 S. Ct. at 1974; accord Limestone, 520 F.3d
No. 07‐1294                                                                                 Page 3

at 803.  In other words, Moore’s complaint must provide enough detail to give fair notice of
what his claim is and the grounds upon which it rests, so that the FBI may respond.  See
George v. Smith, 507 F.3d 605, 608 (7th Cir. 2007); Airborne Beepers, 499 F.3d at 667.  

        Moore’s complaint does that, and thus it states a claim under FOIA.  And Moore has
not, as the district court implied in denying his motion for reconsideration, “pleaded
himself out of court” by submitting a letter from the FBI that says his request to the agency
did not contain sufficient information to conduct a search.  The district court apparently
relied on the content of that letter as evidence that Moore had not made a “specific” request. 
But in submitting that letter Moore did not vouch for the truth of its content.  See Simpson v.
Nickel, 450 F.3d 303, 306 (7th Cir. 2006); Carroll v. Yates, 362 F.3d 984, 986 (7th Cir. 2004). 
Moore filed suit because he contends that the FBI, as evidenced by its letter, is stonewalling. 
He may be wrong, but whether he can prove his claim has nothing to do with whether he
has pleaded it satisfactorily.  See Pratt v. Tarr, 464 F.3d 730, 733 (7th Cir. 2006); Walker v.
Thompson, 288 F.3d 1005, 1008 (7th Cir. 2002). 
 
        True, if Moore’s claim rested entirely on his request for agency records of electronic
surveillance and warrantless eavesdropping—apparently of anyone in the preceding 15
years—it might appear on the face of the complaint that he did not reasonably describe the
records he seeks.  See, e.g, Voinche v. U.S. Dep’t of the Air Force, 983 F.2d 667, 670 (5th Cir.
1993) (noting that an agency may seek amendment of overly broad requests for
information); Marks, 578 F.2d at 263 (noting that “broad, sweeping requests lacking
specificity are not permissible”).  In that case, Moore’s complaint could warrant dismissal
on the ground that the facts he pled “cannot result in any plausible relief.”  See Segal v.
Geisha NYC LLC, 517 F.3d 501, 505 (7th Cir. 2008). 
 
        But Moore’s relatively standard demand for records from the FBI’s criminal
investigation of him is not obviously deficient.  See, e.g., Patterson v. IRS, 56 F.3d 832, 834
(7th Cir. 1995) (request for all materials related to IRS’s investigation of requester); Wilbur v.
CIA, 355 F.3d 675 (D.C. Cir. 2004) (request for any records maintained by CIA relating to
requester); Morrow v. FBI, 2 F.3d 642 (5th Cir. 1993) (request for documents and
photographs concerning requester’s arrest).  Indeed, so standard is a request for records or
information compiled for law enforcement purposes that FOIA outlines specific exemptions
for records of this type if, for example, production “could reasonably be expected to
interfere with enforcement proceedings.” See 5 U.S.C. § 552(b)(7)(A); accord Solar Sources, 142
F.3d at 1039 (affirming grant of summary judgment based on government’s assertion of this
exemption). 

       A search for documentation showing that Moore was drugged or brainwashed, or
for any FBI commentary on his anti‐government book‐writing, may be so obviously fruitless
No. 07‐1294                                                                                Page 4

that it is unnecessary.  See Patterson, 56 F.3d at 841 (“[T]o avert summary judgment, the
requester must show some reason to think that the document would have turned up if the
agency had looked for it.”) (internal quotation marks omitted).  But fulfilling those requests
would not require a wild‐goose chase; the FBI could locate the records—or explain that the
records do not exist—“with a reasonable amount of effort.”  See Marks, 578 F.2d at 263. 

         In the end, a lack of specificity to Moore’s requests may be one of many defenses the
FBI will assert to justify nonproduction.  See U.S. Dep’t of Justice v. Reporters Comm’n for
Freedom of Press, 489 U.S. 749, 754‐55 (1989) (explaining that it is agency’s burden to sustain
its action); Ruotolo v. Dep’t of Justice, 53 F.3d 4, 9 (2d Cir. 1995) (agency must show that
requested information either has been produced, is unidentifiable, or is exempt); Ferri v. Bell,
645 F.2d 1213, 1219‐20 (3d Cir. 1981) (explaining that documents may be denied only if they
are exempt or were not reasonably described).  But whether or not the FBI was justified in
failing to provide these records is a question that cannot be resolved without first directing
that the agency be served with Moore’s complaint.

      Accordingly, we VACATE the district court’s judgment and REMAND for further
proceedings.